Citation Nr: 1705502	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity for the period on appeal up to August 28, 2015.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity for the period on appeal up to August 28, 2015.

3.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 10 percent for hypertension for the period on appeal through October 5, 2007; a rating in excess of 30 percent for the period from October 6, 2007, through November 9, 2008; a rating in excess of 60 percent for the period from November 10, 2008, through January 14, 2009; and a rating in excess of 30 percent for the period from January 15, 2009.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to special monthly compensation for loss of use of a creative organ.

8.  Entitlement to an effective date prior to June 7, 2010, for the grant of service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2010, the Veteran testified at a personal hearing before a Decision Review Officer sitting at the RO.  A transcript of the hearing is associated with the claims file.  In accordance with the Veteran's request, he was scheduled for a hearing before the Board, via videoconference, in November 2012, which he canceled in October 2012.  38 C.F.R. § 20.704(e) (2016).  However, as explained below, VA must provide a hearing in this case.

The Board notes that when the present appeal was previously before the Board in January 2013, the Board reopened and granted claims for service connection for paresthesias of the lower extremities.  Thus, the Board finds that the claims for service connection are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Following the Board's grant of service connection, the Veteran was assigned separate 20 percent ratings for peripheral neuropathy of the lower extremities, he submitted a claim for increased ratings for this disability, and perfected his appeal as to this claim by way of a February 2015 VA Form 9.  The record indicates that, in May 2016, the assigned 20 percent ratings were subsumed by a single 100 percent rating for loss of use of the lower extremities due to service-connected peripheral neuropathy associated with diabetes mellitus as of August 28, 2015, as reflected on the title page of the present decision.

Following the Board's January 2013 remand, the RO granted service connection for the kidney disease nephropathy in May 2016, and the Veteran is now in receipt of a disability rating for the combined condition "nephropathy and hypertension associated with diabetes mellitus."  Thus, the Veteran's claim for service connection for kidney disease is no longer before the Board.  Grantham, 114 F.3d at 1158-59.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a due process right to a personal hearing before the Board in support his claim.  38 C.F.R. § 20.700 (2016).  In his February 2015 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In light of the foregoing, the Board finds that VA must schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Notify the Veteran that his request to reschedule his hearing has been granted.  Then, schedule the Veteran for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a), 20.704, as per the Veteran's request and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




